UNITED STATES DISTRICT COURT
                                                                  Copy mailed by Chambers
SOUTHERN DISTRICT OF NEW YORK
                                                                  4-15-2019 JAL
--------------------------------------------------------------x
TYRONE SIMMONS,                                               :
                           Petitioner,                        :   MEMORANDUM OPINION
v.                                                            :   AND ORDER
                                                              :
MICHAEL SHEAHAN,                                              :   14 CV 3998 (VB)
                           Respondent.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Before the Court is Magistrate Judge Judith C. McCarthy’s Report and Recommendation

(“R&R”) dated August 20, 2018, on petitioner Tyrone Simmons’s pro se amended petition for a

writ of habeas corpus. (Doc. #21 (“Am. Pet’n”)). Respondent opposed the amended petition.

(Docs. ##24–25). Petitioner timely objected to Judge McCarthy’s R&R. (Doc. #41 (“Pet’r’s

Objs.”)). 1 Respondent did not respond to petitioner’s objections. Petitioner then filed a letter

dated March 7, 2019, in further support of his objections. (Doc. #43).

        Familiarity with the case’s factual and procedural background is presumed.

        Liberally construed, the amended petition asserts seven grounds for relief: (i) the trial

court improperly imposed consecutive sentences for a single criminal act; (ii) the prosecution’s

expert witness improperly bolstered the victim’s testimony; (iii) the prosecution violated Brady

v. Maryland by withholding exculpatory evidence; (iv) the prosecution suborned perjury by

eliciting testimony from petitioner’s accomplice Jabar Williams; (v) the trial court violated

petitioner’s Sixth Amendment rights by precluding him from fully cross-examining Williams

and another witness; (vi) a photo array in which petitioner was identified was improper and

unduly suggestive; and (vii) petitioner received ineffective assistance of appellate counsel. (See

R&R at 20–21).


1
        Petitioner’s objections were docketed in duplicate. (See Docs. ##41–42).


                                                         1
        Judge McCarthy’s R&R recommends that the Court deny the amended petition in its

entirety.

        For the following reasons, the R&R is ADOPTED in full as the opinion of the Court, and

the amended petition is DENIED.

                                          DISCUSSION

I.      Standard of Review

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties may submit specific written objections to a report and

recommendation within fourteen days of its service, see Fed. R. Civ. P. 72(b)(2); see also 28

U.S.C. § 636(b)(1), or within seventeen days if service is made by mail, see Fed. R. Civ. P. 6(d).

        The district court may adopt portions of an R&R to which no party timely objects, absent

clear error apparent from the face of the record. See Wilds v. United Parcel Serv., Inc., 262 F.

Supp. 2d 163, 169 (S.D.N.Y. 2003). The district court typically reviews de novo any portions of

a report and recommendation to which a party timely objects. 28 U.S.C. § 636(b)(1); see Fed. R.

Civ. P. 72(b)(3). However, when a petitioner “simply rehashes the same arguments set forth in

[his] original petition, . . . such objections do not suffice to invoke de novo review.” Read v.

Thompson, 2016 WL 165716, at *3 (S.D.N.Y. Jan. 13, 2016) (citing Aponte v. Cunningham,

2011 WL 1432037, at *1 (S.D.N.Y. Apr. 11, 2011)). 2 Rather, “where a party merely reiterates

his original arguments, the Court reviews the Report only for clear error.” Aponte v.

Cunningham, 2011 WL 1432037, at *1.



2
       The Court will provide petitioner a copy of all unpublished opinions cited in this
decision. See Lebron v. Sanders, 557 F.3d 76, 79 (2d. Cir. 2009).



                                                 2
        Because petitioner is proceeding pro se, the Court liberally construes his submissions and

interprets them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (citations omitted).

II.     Objections

        The Court has carefully reviewed the R&R, petitioner’s objections, and, where

appropriate, the underlying record de novo. Having done so, the Court finds no error in Judge

McCarthy’s thorough and well-reasoned R&R.

        Petitioner offers six objections to the R&R.

        Petitioner’s first objection, that “the magistrate judge erred in considering the original

petition’s issues,” is meritless. (Pet’r’s Objs. at 1). In light of petitioner’s pro se status, Judge

McCarthy “consider[ed] the claims set forth in both the original Petition and the Amended

Petition.” (R&R at 20 n.18). Although Judge McCarthy denied the original petition’s two

claims, those denials in no way foreclosed the five claims set forth in the amended petition.

        Petitioner’s second objection, that “the magistrate judge erred in determining that the

photo array was not unduly suggestive in light of clearly established law,” also lacks merit.

(Pet’r’s Objs. at 2). Most of petitioner’s arguments on this point merely rehash arguments in the

original and amended petitions. The Court finds no error, clear or otherwise, in Judge

McCarthy’s rejection of those arguments. Cf. Aponte v. Cunningham, 2011 WL 1432037, at *1.

Petitioner does offer one new argument why the photo array was unduly suggestive—that

petitioner was “the only person [in the array] wearing a wide, oversized jacket with fur around its

collar,” and “a necklace made of white gold” similar to a “‘white gold chain’ that was alleged to

have been stolen during the incident.” (Pet’r’s Objs. at 4). Petitioner argues that “the large

jacket was key, because, it was used to obscure petitioner’s body type,” which “would be a major




                                                   3
determining factor in [the victim’s] ability to identify her abuser, as the attacker’s body type

would be the most prominent feature in a dark room.” (Id. at 5). However, as the R&R explains,

the trial judge held a pre-trial hearing concerning whether the photo array was unduly suggestive

and concluded that it was not. (See R&R at 34–35). Petitioner bears the burden of showing by

clear and convincing evidence that the trial court’s factual determinations concerning the photo

array were incorrect. (See R&R at 35). For the reasons set forth in the R&R, petitioner has

failed to meet that burden.

       Petitioner’s third, 3 fourth, 4 and sixth5 objections again rehash arguments in the original

and amended petitions. Accordingly, as to those objections, the Court reviews the R&R for clear

error. See Aponte v. Cunningham, 2011 WL 1432037, at *1. Having carefully done so, the

Court finds no error, clear or otherwise.

       Finally, petitioner’s fifth objection, that “the magistrate judge erred in failing to hold a

hearing,” plainly lacks merit. (Pet’r’s Objs. at 40).




3
       Compare Pet’r’s Objs. at 14 (ineffective assistance of appellate counsel) with Am. Pet’n
at 23–25 (same); Pet’r’s Objs. at 15–16, 27–28 (right to confrontation) with Am. Pet’n at 16–18
(same); Pet’r’s Objs. at 17–22 (suborning perjury) with Am. Pet’n at 14–15 (same); Pet’r’s Objs.
at 22–26 (Brady violation as to surveillance footage) with Am. Pet’n at 10–13 (same).

        In “OBJECTION #3,” petitioner objects “to the Magistrate’s finding that ‘the quality of
the surveillance footage was low, and therefore, it is unclear whether petitioner could even be
identified on the tape.’” (Pet’r’s Objs. at 31 (quoting R&R at 29–30)). Judge McCarthy’s
description of the footage matches petitioner’s own description of the footage in the amended
petition. (See Am. Pet’n at 6 (“[T]he video which recorded the suspects entry into the building
was in such a poor condition that it made it extremely difficult to identify any of the perpetrators
conclusively.”)).
4
       Compare Pet’r’s Objs. at 33–38 (comparing Williams’s Westchester County and Bronx
testimony) with Am. Pet’n at 7–9 (same).
5
      Compare Pet’r’s Objs. at 41 (arguing Williams committed perjury at petitioner’s trial)
with Am. Pet’n at 14–15 (same).


                                                  4
III.   Plaintiff’s March 7, 2019, Letter

       Finally, in an abundance of caution, the Court has considered petitioner’s arguments in

his letter dated March 7, 2019. (Doc. #43). In that letter, petitioner describes facts he claims

evidence that the prosecution “withheld the full extent of [Williams’s] sentencing agreement

with the AUSA’s Office in return for” testifying against petitioner at trial. Among other things,

petitioner points to language in Williams’s plea agreement and to a letter concerning Williams’s

prosecution in federal court.

       Contrary to petitioner’s contentions, the events and documents he references do not

suggest prosecutorial misconduct of any kind in petitioner’s underlying criminal prosecution.

       Accordingly, the Court denies any relief petitioner requests in the March 7, 2019, letter.

                                           CONCLUSION

       The Report and Recommendation is adopted in full as the opinion of the Court. The

amended petition is DENIED.

       Because petitioner has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray,

413 F.3d 192, 195 (2d. Cir. 2005).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith; therefore, in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk is instructed to close this case.

Dated: April 15, 2019                         SO ORDERED:
       White Plains, NY

                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge



                                                 5
